        Case 2:12-cr-20066-KHV Document 2251 Filed 08/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                     CRIMINAL ACTION
v.                                          )
                                            )                     No. 12-20066-38-KHV
RIKO CARTER,                                )
                                            )
                         Defendant.         )
____________________________________________)

                                             ORDER

       This matter is before the Court on defendant’s Motion To Reduce Sentence Under 18

U.S.C. § 3582(c)(1)(A)(i) (Doc. #2240) filed July 21, 2020. Defendant seeks compassionate

release under 18 U.S.C. § 3582(c)(1)(A) based on his health condition and the COVID-19

pandemic.

       The Court may entertain requests for compassionate release only upon a motion of the BOP

or of defendant after defendant “has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Defendant alleges that on June 19, 2020, the warden at MCFP Springfield

received his request for compassionate release. Motion To Reduce Sentence Under 18 U.S.C.

§ 3582(c)(1)(A)(i) (Doc. #2240) at 13. Defendant’s motion does not address whether the warden

responded to his request.       On or before August 17, 2020, defendant shall submit a

supplemental memorandum that (1) addresses whether the warden responded to his request

for compassionate release and (2) attaches a copy of the warden’s response, if any.

       IT IS SO ORDERED.
Case 2:12-cr-20066-KHV Document 2251 Filed 08/10/20 Page 2 of 2




Dated this 10th day of August, 2020 at Kansas City, Kansas.

                                                   s/ Kathryn H. Vratil
                                                   KATHRYN H. VRATIL
                                                   United States District Judge




                                      -2-
